Title: To James Madison from the Citizens of New Castle, Delaware, ca. 23 June 1812 (Abstract)
From: New Castle, Delaware Citizens
To: Madison, James


Ca. 23 June 1812. In light of the declaration of war, “We are impelled by … the exposed situation of the Town of New Castle and its vicinity to hostile aggression, to solicit most earnestly the attention of the President of the United States to our defenceless State.” New Castle is situated about eighty miles upriver from the capes of the Delaware and is the only defensible point in that entire distance, as it is placed “on a projecting point of Land, the width of the River is there Considerably contracted, and the Channel passes within a short distance of the shore.” “Two sites for Batteries present themselves on the range of shore.… These sites Command the Channel of the Delaware there and as outworks to Fort Mifflin might be fortified so as effectually to repel marauding or predatory attacks—to which the Town of New Castle where the Public Records of the County are deposited, having a Banking establishment with an extensive monied Capital and the neighbouring villages and surrounding Country, are altogether exposed.” Breastworks for the forts could be constructed inexpensively. “Twenty 32 pounders placed on each Battery would render it sufficiently formidable.… Cannon of this Caliber … would place a hostile vessel passing any part of the Channel compleatly within reach.” The U.S. could purchase these sites “at a very small expense.”
“The Forts at New Castle would afford protection to the Gun boats stationed in the Delaware whose place of Rendevous ought to be at New Castle to be near the scene of Action, when on occasion of being pressed by a superior force they might retire to a station between the Forts which securing their flank would combine powerfully to repel any hostile force to be brought to bear against them.” Since its port has recently been improved and because it is closer to the ocean than Philadelphia, New Castle “would be preferable as a place of resort for public and private armed Vessels to refit, obtain supplies of provisions and for other purposes.” An engineer appointed to inspect these sites would confirm this information. It will also be necessary to place “two Hundred Muskets and accoutrements” in the arsenal for the use of the local militia, along with “six brass Field pieces, six and nine pounders with the necessary munitions of War.” A magazine should be built to keep the powder, and a company of artillerists should be stationed in New Castle.
